Citation Nr: 0210322	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  96-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had verified active duty from July 1953 to April 
1956 and from July 1974 to February 1984.  His February 1984 
DD 214 showed retirement due to length of service after more 
than 28 years.  The veteran died in July 1995.  The appellant 
is his widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The claims file is now under the 
jurisdiction of the Wichita, Kansas, RO.  The appellant and 
her representative appeared at a hearing at the RO in 
September 1996.  In February 1998, the Board remanded this 
case for additional development.  The case has now been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran died in July 1995.  The cause of death was 
certified as cardiorespiratory failure due to or as the 
consequence of esophageal cancer.

2.  At the time of the veteran's death, service connection 
was in effect for hypertensive cardiovascular disease with 
hypertension, degenerative joint disease of the cervical 
spine and right foot with acute gout in the big toe, 
residuals of injury of the right knee, and tinea cruris.

3.  The veteran's service-connected hypertensive 
cardiovascular disease with hypertension did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not contended that the veteran's carcinoma 
of the esophagus was manifest during service or within one 
year of separation from service.  Rather, she asserts that 
the veteran's service-connected hypertensive cardiovascular 
disease with hypertension contributed substantially to the 
veteran's death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2001).  Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2001).

The death certificate discloses that the veteran died in July 
1995.  The cause of death was certified as cardiorespiratory 
failure due to or as a consequence of esophageal cancer.  At 
the time of the veteran's death, service connection was in 
effect for hypertensive cardiovascular disease with 
hypertension, degenerative joint disease of the cervical 
spine and right foot with acute gout in the big toe, 
residuals of injury of the right knee, and tinea cruris.

VA medical records from October 1994 to July 1995 show 
treatment and diagnoses of hypertension, pleural effusion, 
and adenocarcinoma of the esophagus.  VA hospitalization 
reports revealed that hypertension was listed as a 
comorbidity or complication of the esophageal cancer.  The 
final VA hospitalization report indicated that the veteran 
was admitted in April 1995 with sepsis and a decreased white 
blood cell count, which were controlled with antibiotics.  
However, due to the veteran's decreased functional abilities, 
he was moved to a VA hospice.  X-rays revealed increasing 
right pleural effusion and enlarged heart.  He complained of 
severe chest and abdominal pain.  In July 1995, he became 
obtunded and developed bilateral rhonchi.  His respiratory 
status rapidly decreased and he died on July [redacted], 1995.  The 
final diagnoses included esophageal cancer, pleural effusion, 
and hypertension.

In her September 1996 statement, the appellant reported that 
a nurse who treated the veteran in his final hospitalization 
stated that the veteran's decreasing respiratory status was 
due in part to the metastatic esophageal cancer spreading to 
the lungs, but that the shortness of breath was due to 
weakening of the heart, caused by the effects of 
hypertension.  At her September 1996 hearing, the appellant 
testified that the VA medical records show continual 
treatment for hypertension until the veteran's death.  The 
appellant stated that it was her belief that the veteran's 
service-connected hypertensive cardiovascular disease with 
hypertension materially and substantially contributed to the 
cause of his death.  The Board has considered these 
statements.  However, as there is no evidence of record that 
the appellant has specialized medical knowledge, the 
appellant is not competent to offer medical opinion as to 
cause or etiology of the veteran's death.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Although the appellant indicated that the veteran's VA nurse 
indicated that the veteran's service-connected hypertension 
materially contributed to his death, the record does not 
contain any statement from this nurse.

Following the RO's request for a medical opinion, a VA 
physician reviewed the veteran's medical records in February 
1999.  The VA physician noted that the veteran had 
hypertension with hypertensive cardiovascular disease.  
However, the VA physician reported that it was apparent that 
the cause of the veteran's death was esophageal cancer.  The 
VA physician stated that the veteran had decreasing 
respiratory status during his terminal illness as a result of 
metastatic esophageal cancer involving the lungs and pleura 
with a right exudative pleural effusion.  The VA physician 
opined that the veteran's death was due to terminal 
malignancy, mainly esophageal cancer with metastasis, and 
that the veteran's hypertensive cardiovascular disease with 
hypertension was not contributory or causative to the 
veteran's death.

In August 2000, the appellant submitted an opinion from Dr. 
R.M. Redd.  Dr. Redd stated that he had reviewed the 
veteran's medical records and noted the veteran's metastatic 
esophageal carcinoma with pleural effusion that developed 
despite chemotherapy.  Dr. Redd also noted that hypertension 
was listed a clinical problem during the hospital treatment 
of the veteran's cancer.  Noting the report of increasing 
shortness of breath prior to the veteran's death, Dr. Redd 
opined that while metastatic esophageal carcinoma was "most 
likely the major etiology," a cardiovascular collapse based 
on hypertensive cardiovascular disease accompanied by 
metabolic stress with carcinoma or hypoxia cannot be ruled 
out as a cause of death.  

In weighing the competent medical evidence of record, the 
Board finds the preponderance of the evidence to be against 
the claim.  The opinion of the VA physician is more probative 
and persuasive than that of Dr. Redd.  In his opinion that 
the "most likely" etiology of the veteran's shortness of 
breath prior to his death was the metastatic esophageal 
carcinoma, Dr. Redd noted that the medical records showed an 
increasing a pleural effusion despite chemotherapy.  However, 
Dr. Redd, in his statement that a cardiovascular collapse due 
to hypertensive cardiovascular disease cannot be ruled out, 
did not state that a relationship was as likely as not.  He 
did not posit a likely relationship between hypertensive 
cardiovascular disease and the veteran's death from cancer.  
Thus, his statement, even if read without reference to the VA 
medical opinion, does not create a balance of medical 
evidence for and against the claim.  The statement expresses 
a possibility rather than a likelihood, and it is an 
equivocal possibility at that.  Read with the VA opinion, it 
must be said that the preponderance of the medical evidence 
is against the claim.

In contrast, the VA physician attributed the veteran's 
decreasing respiratory status just prior to his death to the 
metastatic esophageal cancer involving the lungs and pleura 
and the clearly documented right exudative pleural effusion.  
The VA physician noted the service-connected hypertensive 
cardiovascular disease with hypertension, but based his 
opinion on the medical evidence of record. Accordingly, the 
Board finds the well-supported opinion of the VA physician to 
be persuasive and to weigh heavily against the claim.

In the absence of competent medical evidence that the 
veteran's service-connected hypertensive cardiovascular 
disease with hypertension contributed substantially or 
materially to the cause of the veteran's death, the 
preponderance of the evidence is against the claim, and the 
claim must be denied. 
 
VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The 
regulations implementing the VCAA were published on August 
29, 2001.  They apply to most claims for benefits received by 
VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the claimant 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate her claim.  The Board's 
remand, in particular, notified her of VA's responsibilities 
in obtaining evidence in connection with her claim and of her 
responsibilities.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to notify has 
been fulfilled.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, VA clinical records, and medical opinions.  
Moreover, the appellant appeared at a hearing before hearing 
officer and presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the appellant has 
had ample notice of what might be required or helpful to her 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).   



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

